IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                             _____________________               United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                No. 16-20174                         July 10, 2017
                            _____________________
                                                                   Lyle W. Cayce
                                                                        Clerk
 ARIANA M.,
                                                  Plaintiff – Appellant

 versus


 HUMANA HEALTH PLAN OF TEXAS, INCORPORATED,
                                  Defendant – Appellee

                          __________________________

                 Appeal from the United States District Court
                  for the Southern District of Texas, Houston
                          __________________________

                 ON PETITION FOR REHEARING EN BANC

              (Opinion April 21, 2017, 5 Cir., 2017, 854 F.3d 753)

Before STEWART, Chief Judge, JOLLY, JONES, SMITH, DENNIS,
CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES,
HIGGINSON and COSTA, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,

      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.